Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination dated December 10, 1971, which canceled petitioner’s special on-premises liquor license and made demand upon its $1,000 bond. Petition granted to the extent of modifying the determination, on the law, (1) by striking therefrom the demand on petitioner’s $1,000 bond and (2) by striking therefrom the provisions which canceled and directed surrender of petitioner’s license and substituting therefor a provision suspending petitioner’s license for a period of 60 days. As so modified, determination confirmed, without costs. In our opinion, there was substantial evidence in .the record to sustain respondent’s findings. However, we think the penalty imposed was an abuse of discretion and excessive to the extent indicated herein (CPLR 7803, subd. [3]; Matter of Domilpat Rest. v. New York State Liq. Auth., 35 A D 2d 536, affd. 28 N Y 2d 720). Munder, Acting P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.